GAS 245B          (Rev. 06/18) Judgment in a Criminal Case
DC Custody TSR



                                          United States District Court
                                                       SOUTHERN DISTRICT OF GEORGIA
                                                               SAVANNAH DIVISION

            UNITED STATES OF AMERICA                                             JUDGMENT IN A CRIMINAL CASE
                                   V.

                        Carlos Richardson
                                                                                 Case Number:                  4:18CR00130-

                                                                                 USM Number:                   22456-021




                                                                                 Dennis A. O'Brien
                                                                                  Defendant's Attorney
THE DEFENDANT:

|Xl pleaded guilty to Count                1

□ pleaded nolo contendere to Count(s)                          which was accepted by the court.

□ was found guilty on Count(s)                          after a plea of not guilty.

The defendant is adjudicated guilty of this offense:

Title & Section                   Nature of Offense                                                                  Offense Ended         Count


18 U.S.C. § 922(j),               Possession of a stolen firearm                                                     March 29, 2017           1
18U.S.C. § 924(a)(2)

      The defendant is sentenced as provided in pages 2 through                       of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
□ The defendant has been found not guilty on Count(s)
lEI Counts 1 and 2 of Indictment 4:18CR00065-1 are dismissed as to this defendant on the motion of the United States.

          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                              October 9. 2018
                                                                              Date of Imposition of Judgment




                                                                              Signature of Judge


                        u S. DISTRICT COURT
                         Southern District of Ga.                             William T. Moore, Jr.
                                Filed in Office                               Judge, U.S. District Court
                                                      M
                                                                              Name and Title of Judge



                                  Deputy Clerk
                                                                              Date
